Case 1:19-md-02915-AJT-JFA Document 239 Filed 12/06/19 Page 1 of 3 PageID# 1385



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 IN RE CAPITAL ONE CUSTOMER
 DATA SECURITY BREACH LITIGATION                      MDL No. 1:19-md-2915 (AJT/JFA)

 This Document        Relates   ONLY     to   the
 following Case:

 MARCUS MINSKY, Individually and on Behalf
 of All Others Similarly Situated,

                          Plaintiff,                  Case No. 1:19-cv-1472 (AJT)

                          v.

 CAPITAL ONE FINANCIAL
 CORPORATION, RICHARD FAIRBANK, and
 R. SCOTT BLACKLEY,

        Defendants.


      DEFENDANTS’ MOTION TO DISMISS THE CLASS ACTION COMPLAINT

        Defendants Capital One Financial Corporation, Richard Fairbank, and R. Scott Blackley

 respectfully move to dismiss Plaintiff’s Class Action Complaint, filed October 2, 2019, pursuant

 to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure and the Private Securities

 Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq. The grounds for this motion are set

 forth more fully in the accompanying supporting memorandum of law.

 December 6, 2019                             Respectfully submitted,
Case 1:19-md-02915-AJT-JFA Document 239 Filed 12/06/19 Page 2 of 3 PageID# 1386



                                    /s/
                                    David L. Balser (pro hac vice)
                                    Michael R. Smith (pro hac vice pending)
                                    Kevin J. O’Brien (VSB No. 78886)
                                    Benjamin Lee (pro hac vice pending)
                                    Peter Starr (pro hac vice)
                                    KING & SPALDING LLP
                                    1180 Peachtree Street, N.E.
                                    Atlanta, Georgia 30309
                                    Tel.: (404) 572-4600
                                    Fax: (404) 572-5140
                                    dbalser@kslaw.com
                                    mrsmith@kslaw.com
                                    kobrien@kslaw.com
                                    blee@kslaw.com
                                    pstarr@kslaw.com

                                    Robert A. Angle (VSB No. 37691)
                                    Tim St. George (VSB No. 77349)
                                    Jon S. Hubbard (VSB No. 71089)
                                    Harrison Scott Kelly (VSB No. 80546)
                                    TROUTMAN SANDERS LLP
                                    1001 Haxall Point
                                    Richmond, VA 23219
                                    Tel.: (804) 697-1200
                                    Fax: (804) 697-1339
                                    robert.angle@troutman.com
                                    jon.hubbard@troutman.com
                                    scott.kelly@troutman.com
                                    timothy.st.george@troutman.com

                                    Mary C. Zinsner (VSB No. 31397)
                                    TROUTMAN SANDERS LLP
                                    401 9th Street, NW, Suite 1000
                                    Washington, DC 20004
                                    Tel.: (703) 734-4334
                                    Fax: (703) 734-4340
                                    mary.zinsner@troutman.com

                                    Counsel for Defendants Capital One Financial
                                    Corporation, Richard Fairbank, and R. Scott
                                    Blackley




                                       2
Case 1:19-md-02915-AJT-JFA Document 239 Filed 12/06/19 Page 3 of 3 PageID# 1387



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

 to all counsel of record.

                                                    /s/
                                                    Kevin J. O’Brien (VSB No. 78886)
                                                    KING & SPALDING LLP

                                                    Counsel for Defendants Capital One
                                                    Financial Corporation, Richard Fairbank,
                                                    and R. Scott Blackley




                                                3
